                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 5:19-CV-00056-FDW

 LISA M. PLEMONS,                    )
                                     )
        Plaintiff,                   )
                                     )
 vs.                                 )
                                     )                                ORDER
 ANDREW SAUL, Commissioner of Social )
 Security Administration             )
                                     )
        Defendant.                   )
                                     )
                                     )


       THIS MATTER is before the Court on Plaintiff Lisa M. Plemons’ Motion for Judgment on the

Pleadings and Memorandum in Support (Doc. Nos. 12, 13), filed October 11, 2019, and Defendant

Acting Commissioner of Social Security Andrew Saul’s (“Commissioner”) Motion for Summary

Judgment and Memorandum in Support (Doc. Nos. 14, 15), filed November 8, 2019. Plaintiff, through

counsel, seeks judicial review of an unfavorable administrative decision on her application for

Supplemental Security Income.

       Having reviewed and considered the written arguments, administrative record, and

applicable authority, and for the reasons set forth below, Plaintiff’s Motion for Judgment on the

Pleadings is DENIED; the Commissioner’s Motion for Summary Judgment is GRANTED; and

the Commissioner’s decision is AFFIRMED.




                                               1



        Case 5:19-cv-00056-FDW Document 17 Filed 08/13/20 Page 1 of 16
                                       I. BACKGROUND

       On February 6, 2013, Plaintiff filed a Title XVI application for Supplemental Security

Income (“SSI”), alleging disability beginning August 1, 2012. (Tr. 14). After her application was

denied initially and upon reconsideration (Tr. 35, 53-56), Plaintiff requested a hearing by an

Administrative Law Judge (“ALJ”). (Tr. 57). The ALJ held a hearing on October 2, 2017, after

which the ALJ issued an unfavorable decision on February 28, 2018, finding Plaintiff not disabled

under the Social Security Act. (Tr. 14-25).

       During the five-step sequential evaluation process for determining whether an individual

is disabled under the Social Security Act, Mary Ryerse, the ALJ, found at step one that Plaintiff

had not engaged in substantial gainful activity since February 6, 2013, the date Plaintiff filed the

application for SSI. (Tr. 16). At step two, the ALJ found Plaintiff to have the following severe

impairments: “major depressive disorder; degenerative disc disease of the lumbar spine;

lumbosacral radiculopathy; history of scoliosis status post insertion of a Harrington rod; left knee

meniscal tear; and right shoulder impingement syndrome[.]” (Tr. 16). At step three, the ALJ

determined Plaintiff did not have an impairment or combination of impairments that met or

medically equaled one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1. (Tr.

18). Then, the ALJ found Plaintiff had the Residual Functional Capacity (“RFC”) to perform

sedentary work as defined in 20 C.F.R. § 416.976(a):

       [E]xcept lift/carry 10 pounds occasionally and less than 10 pounds frequently;
       stand/walk up to 2 hours in an 8-hour workday; sit up to 6 hours in an 8-hour
       workday; occasional pushing and pulling with bilateral upper extremities;
       occasionally climb ramps/stairs, balancing, stooping, kneeling, crouching, and
       crawling; no climbing ladders, ropes, or scaffolds; no overhead reaching bilaterally;
       avoid working at unprotected heights; limited to performing simple, routine tasks;
       maintaining concentration, persistence, and pace for two hour periods during the


                                                 2



        Case 5:19-cv-00056-FDW Document 17 Filed 08/13/20 Page 2 of 16
       workday; limited to occasional interaction with the public; and limited to a stable
       work environment, which means few and infrequent changes to the work routine.

(Tr. 19). For step four, in response to a hypothetical factoring in Plaintiff’s age, education, work

experience, and RFC, the vocational expert (“VE”) testified Plaintiff could not perform her past

relevant work, and the ALJ further concluded Plaintiff had not acquired skills transferable to other

jobs within her RFC. (Tr. 10-11). For step five, the ALJ then asked the VE whether jobs exist in

the national economy for an individual with the claimant’s age, education, work experience, and

RFC. (Tr. 11). The VE testified given those factors, the individual would be able to perform the

requirements of representative occupations including: “addressor (DOT #209-587.010 svp 2

sedentary work approximately 14,000 jobs nationally); a document preparer (DOT #249-587.018

svp 2 sedentary work approximately 14,000 jobs nationally); and a film inspector (DOT #726-

684.050 svp 2 sedentary work approximately 10,000 jobs nationally).” (Tr. 11-12). Thus, the ALJ

concluded Plaintiff was not disabled as defined by the Social Security Act from February 6, 2013,

the date the application was filed, through the ALJ’s decision. (Tr. 12).

       Plaintiff’s subsequent request for review by the Appeals Council was denied on March 8,

2019, and as a result the ALJ’s decision became the final decision of the Commissioner. (Tr. 5-8).

Plaintiff has exhausted all administrative remedies and now appeals to this Court pursuant to 42

U.S.C. § 405(g). Plaintiff argues the ALJ failed to properly evaluate the opinion evidence and

failed to resolve an apparent conflict between the VE’s testimony and the Dictionary of

Occupational Titles (“DOT”). (Doc. No. 13, p. 1).

                                 II. STANDARD OF REVIEW

       Section 405(g) of Title 42 of the United States Code provides judicial review of the Social

Security Commissioner’s denial of social security benefits.         When examining a disability
                                                 3



        Case 5:19-cv-00056-FDW Document 17 Filed 08/13/20 Page 3 of 16
determination, a reviewing court is required to uphold the determination when an ALJ has applied

correct legal standards and the ALJ’s factual findings are supported by substantial evidence. 42

U.S.C. § 405(g); Westmoreland Coal Co., Inc. v. Cochran, 718 F.3d 319, 322 (4th Cir. 2013); Bird

v. Comm’r of Soc. Sec. Admin., 699 F.3d 337, 340 (4th Cir. 2012). A reviewing court may not

re-weigh conflicting evidence or make credibility determinations because “it is not within the

province of a reviewing court to determine the weight of the evidence, nor is it the court’s function

to substitute its judgment for that of the Secretary if his decision is supported by substantial

evidence.” Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 2013).

       “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(alteration and internal quotation marks omitted). “It consists of more than a mere scintilla of

evidence but may be less than a preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir.

2015) (internal quotation marks omitted). We do not reweigh evidence or make credibility

determinations in evaluating whether a decision is supported by substantial evidence; “[w]here

conflicting evidence allows reasonable minds to differ,” we defer to the ALJ’s decision. Johnson,

434 F.3d at 653.

       “In order to establish entitlement to benefits, a claimant must provide evidence of a

medically determinable impairment that precludes returning to past relevant work and adjustment

to other work.” Flesher v. Berryhill, 697 F. App’x 212 (4th Cir. 2017) (citing 20 C.F.R. §§

404.1508, 404.1520(g)). In evaluating a disability claim, the Commissioner uses a five-step

process. 20 C.F.R. § 404.1520. Pursuant to this five-step process, the Commissioner asks, in

sequence, whether the claimant: (1) worked during the alleged period of disability; (2) had a severe


                                                 4



         Case 5:19-cv-00056-FDW Document 17 Filed 08/13/20 Page 4 of 16
impairment; (3) had an impairment that met or equaled the severity of a listed impairment; (4)

could return to his past relevant work; and (5) if not, could perform any other work in the national

economy. Id.; see also Lewis v. Berryhill, 858 F.3d 858, 861 (4th Cir. 2017) (citing 20 C.F.R. §§

404.1520(a)(4), 416.920(a)(4)). The claimant bears the burden of proof at steps one through four,

but the burden shifts to the Commissioner at step five. See Lewis, 858 F.3d at 861; Monroe v.

Colvin, 826 F.3d 176, 179–80 (4th Cir. 2016).

       “If the claimant fails to demonstrate she has a disability that meets or medically equals a

listed impairment at step three, the ALJ must assess the claimant’s residual functional capacity

(“RFC”) before proceeding to step four, which is ‘the most [the claimant] can still do despite [her

physical and mental] limitations [that affect h[er] ability to work].’” Lewis, 858 F.3d at 861–62

(quoting 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1)). In Lewis, the Fourth Circuit explained the

considerations applied before moving to step four:

       [The RFC] determination requires the ALJ to “first identify the individual’s
       functional limitations or restrictions and assess his or her work-related abilities on
       a function-by-function basis, including the functions listed in the regulations.”
       Mascio, 780 F.3d at 636 (internal quotations omitted); see also SSR 96-8p, 1996
       WL 374184, at *1 (July 2, 1996). Once the function-by-function analysis is
       complete, an ALJ may define the claimant’s RFC “in terms of the exertional levels
       of work, sedentary, light, medium, heavy, and very heavy.” SSR 96-8p, 1996 WL
       374184, at *1. See generally 20 C.F.R. §§ 404.1567, 416.967 (defining “sedentary,
       light, medium, heavy, and very heavy” exertional requirements of work).

       When assessing the claimant’s RFC, the ALJ must examine “all of [the claimant's]
       medically determinable impairments of which [the ALJ is] aware,” 20 C.F.R. §§
       404.1525(a)(2), 416.925(a)(2), “including those not labeled severe at step two.”
       Mascio, 780 F.3d at 635. In addition, he must “consider all [the claimant’s]
       symptoms, including pain, and the extent to which [her] symptoms can reasonably
       be accepted as consistent with the objective medical evidence and other evidence,”
       20 C.F.R. §§ 404.1529(a), 416.929(a). “When the medical signs or laboratory
       findings show that [the claimant has] a medically determinable impairment(s) that
       could reasonably be expected to produce [her] symptoms, such as pain, [the ALJ]
       must then evaluate the intensity and persistence of [the claimant’s] symptoms so
                                                 5



        Case 5:19-cv-00056-FDW Document 17 Filed 08/13/20 Page 5 of 16
       that [the ALJ] can determine how [her] symptoms limit [her] capacity for work.”
       20 C.F.R. §§ 404.1529(c)(1), 416.929(c)(1).

Lewis, 858 F.3d at 862.

       Proceeding to step four, the burden remains with the claimant to show he or she is unable

to perform past work. Mascio, 780 F.3d at 635. If the claimant meets their burden as to past work,

the ALJ proceeds to step five.

       “At step five, the burden shifts to the Commissioner to prove, by a preponderance
       of the evidence, that the claimant can perform other work that ‘exists in significant
       numbers in the national economy,’ considering the claimant’s residual functional
       capacity, age, education, and work experience.” [Mascio, 780 F.3d at 635 (quoting
       20 C.F.R. §§ 416.920(a)(4)(v), 416.960(c)(2), 416.1429)]. “The Commissioner
       typically offers this evidence through the testimony of a vocational expert
       responding to a hypothetical that incorporates the claimant’s limitations.” Id.

Lewis, 858 F.3d at 862. If the Commissioner meets this burden in step five, the claimant is deemed

not disabled and the benefits application is denied. Id.

                                         III. ANALYSIS

       Plaintiff asserts two assignments of error. First, Plaintiff argues the ALJ “improperly

considered the opinion of Natacha Sochat, M.D., the state agency medical consultant.” (Doc. No.

13, p. 9). Second, Plaintiff contends the ALJ “erred by failing to resolve an apparent conflict

between the VE’s testimony and the DOT.” Id. at 12. As discussed below, because the ALJ applied

the correct legal standards and the decision is supported by substantial evidence, Plaintiff’s

assignments of error are overruled.

       A. Sufficiency of the ALJ’s RFC Finding

       Plaintiff’s first inquiry on appeal is whether the ALJ properly considered the opinion of

Natacha Sochat, M.D., the state agency medical consultant. (Doc. No. 13, p. 1). Plaintiff argues

the ALJ erred in affording limited weight to Dr. Sochat’s opinion and “ultimately determin[ing] a
                                                 6



        Case 5:19-cv-00056-FDW Document 17 Filed 08/13/20 Page 6 of 16
greater limitation in the RFC to sedentary (rather than light) work was warranted.” Id. at 10.

Specifically, Plaintiff contends, while Dr. Sochat checked the box indicating Plaintiff was “limited

in upper extremities” regarding pushing and/or pulling, Dr. Sochat later stated in her report

Plaintiff was “limited to work with no pushing or pulling with the [right upper extremity] due to

her shoulder impingement syndrome with loss of motion and atrophy.” Id. at 10-11. Plaintiff

alleges the ALJ failed to reconcile that note with the RFC, which states Plaintiff is limited to

“occasional pushing and pulling with bilateral upper extremities.” Id. at 11. Further, Plaintiff

argues the ALJ failed to conduct a “function-by-function assessment and failed to provide the

‘narrative discussion’ required,” and such “error is not harmless.” Id. Conversely, Defendant

contends the ALJ “properly considered the relevant evidence of the record and accounted for

limitations she found to be supported by such evidence.” (Doc. No. 15, p. 6). Defendant further

argues Plaintiff “fails to establish a legal basis for her claim, but rather invites this Court to

impermissibly reweigh the evidence and craft a different RFC merely because [Plaintiff] disagrees

with the ALJ’s decision.” Id. at 6-7.

       When determining whether a claimant is disabled, the ALJ must consider all medical

opinions in the record in addition to all other evidence they receive. 20 C.F.R. § 404.1527(b).

Pursuant to federal regulation, the ALJ is required to “evaluate every medical opinion [they]

receive” regardless of its source. 20 C.F.R. § 404.1527(c). When the ALJ does not afford a treating

physician’s opinion controlling weight, they consider numerous factors in determining the amount

of weight they give to any medical opinion. Id. These factors include: (1) examining relationship;

(2) treatment relationship, including the length of the treatment relationship and frequency of

evaluation, as well as the nature and extent of the treatment relationship; (3) supportability; (4)


                                                 7



        Case 5:19-cv-00056-FDW Document 17 Filed 08/13/20 Page 7 of 16
consistency; (5) specialization; and (6) other factors. Id. However, the ALJ is not required to give

special consideration to any medical source opinion with respect to whether the claimant is

disabled, their RFC, the application of vocational factors, or whether the impairment meets or

equals the requirements of any impairments in the Listing of Impairments. 20 C.F.R. §

404.1527(d). “[B]ecause they are administrative findings that are dispositive of the case; i.e., that

would direct the determination or decision of disability . . . the final responsibility for deciding

these issues is reserved to the Commissioner.” Id. Pursuant to Fourth Circuit precedent, a treating

physician’s opinion need not be given controlling weight where “the physician’s opinion is not

supported by clinical evidence or if it is inconsistent with other substantial evidence.” Craig v.

Chater, 76 F.3d 585, 590 (4th Cir. 1996). See also Barbare v. Saul, No. 19-1503, 2020 WL

3303378, at *3 (4th Cir. June 18, 2020).

       When establishing the RFC, the “assessment must first identify the individual’s functional

limitations or restrictions and assess his or her work-related abilities on a function-by-function

basis.” SSR 96-8p, 1996 WL 374184, at *1. Only after a function-by-function analysis has been

completed may the RFC “be expressed in terms of the exertional levels of work, sedentary, light,

medium, heavy, and very heavy.” Id. Further, the ALJ’s decision must include “a narrative

discussion describing how the evidence supports each conclusion [and] citing specific medical

facts (e.g. laboratory findings) and nonmedical evidence (e.g., daily activities, observations)” that

explains how the evidence supports each RFC conclusion. Id. Finally, the decision “must include

a discussion of why reported symptom-related functional limitations and restrictions can or cannot

reasonably be accepted as consistent with the medical and other evidence.” Id. at *7.




                                                 8



        Case 5:19-cv-00056-FDW Document 17 Filed 08/13/20 Page 8 of 16
       In Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015), the Fourth Circuit held remand

may be appropriate where “an ALJ fails to assess a claimant’s capacity to perform relevant

functions, despite contradictory evidence in the record, or where other inadequacies in the ALJ’s

analysis frustrate meaningful review.” Id. (quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir.

2013) (per curiam)). However, the Fourth Circuit did not adopt a “per se rule requiring remand

when the ALJ does not perform an explicit function-by-function analysis,” because such a rule

“would prove futile in cases where the ALJ does not discuss functions that are ‘irrelevant or

uncontested.’” Id.

       The records relied on by the ALJ provide substantial support for the ALJ’s determination.

See generally Keffer v. Colvin, 519 F. App’x 151 (4th Cir. 2013) (affirming Commissioner’s

decision upon review of record showing substantial evidence supported the ALJ’s RFC

determination). As such, the Court agrees with Defendant’s assertion that “the ALJ’s rationale

supporting the RFC assessment is reasonably discernable when evaluated against the evidence of

the record.” (Doc. No. 15, p. 7). Upon review, this Court cannot re-weigh conflicting evidence or

make credibility determinations, Hays, 907 F.2d at 1456, and instead only considers whether “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion” exists.

Johnson, 434 F.3d at 653 (citations omitted). Here, the ALJ discussed both medical and non-

medical evidence relevant to Plaintiff’s physical limitations.

       In analyzing the opinions of state agency medical consultants, the ALJ made the following

conclusion concerning the opinion of Dr. Sochat:

       On October 26, 2015, Dr. N. Sochat, a state agency medical consultant, determined
       that the claimant had lumbosacral radiculopathy, right shoulder impingement,
       scoliosis, a meniscus tear, pain, and hypertension. Dr. Sochat assessed the claimant
       is able to perform work that required lifting and carrying 20 pounds occasionally
                                                 9



        Case 5:19-cv-00056-FDW Document 17 Filed 08/13/20 Page 9 of 16
        and 10 pounds frequently, sitting for about 6 hours, and standing and walking for
        about 6 hours during an 8-hour workday. The claimant was also limited in pushing
        and pulling with her upper extremities and in reaching in all directions including
        overhead reaching. The claimant could occasionally climb, balance, stoop, kneel,
        crouch and crawl. I have given some weight to this decision regarding the
        claimant’s restrictions, but conclude that medical records submitted after Dr.
        Sochat made his determination demonstrate that the claimant could perform a range
        of no more [than] sedentary work (Exhibit 12F).

(Tr. 23). Plaintiff correctly points out Dr. Sochat checked the box on the Physical RFC Assessment

form indicating Plaintiff was “limited in upper extremities” regarding her ability to push and/or

pull, and further noted Plaintiff was limited to no pushing or pulling with her right upper extremity

due to her shoulder impingement syndrome with loss of motion and atrophy. (Tr. 264). However,

as Defendant alleges and the ALJ found, medical records submitted after Dr. Sochat’s

determination demonstrate after the October 2015 consultative examination through September

2017, Plaintiff continued to complain of back pain but denied extremity and joint pain. Id. at 320,

324, 329, 332, 351, 355, 363.

        With respect to Plaintiff’s treating physicians, the ALJ gave limited weight to their

opinions regarding Plaintiff’s physical work-related limitations. (Tr. 20). The ALJ considered

evidence provided by Dr. Fedder, who on October 13, 2015, indicated Plaintiff had “severe

difficulty ambulating because of her antalgic gait and had severe pain in straight leg raising, sitting,

and supine at 30 degrees, worse on the right.” (Tr. 20). Dr. Fedder also noted Plaintiff complained

of right shoulder pain, and his impression at the time of the evaluation included right shoulder

impingement. Id. at 17. However, because Dr. Fedder did not note any specific work-related

limitations, the ALJ gave his opinion limited weight. Id. at 20.

        The ALJ also looked at evidence provided by Christina Xiong, a treating nurse practitioner,

who in December 2016 noted Plaintiff complained of worsening back pain exacerbated by
                                                  10



        Case 5:19-cv-00056-FDW Document 17 Filed 08/13/20 Page 10 of 16
exertion, weightlifting, prolonged standing, prolonged sitting, and lying down. Id. at 18. The ALJ

cited a letter from Ms. Xiong dated September 7, 2016, in which she reported due to Plaintiff’s

current medical condition, Plaintiff was unable to work and was considered disabled from

employment. Id. at 20. While noting Plaintiff’s impairments, the ALJ gave “little weight to this

opinion . . . because [Ms. Xiong] did not note specific limitations imposed by the [Plaintiff’s]

medical conditions.” Id. Further, the ALJ is not required to give special consideration to Ms.

Xiong’s statement regarding Plaintiff’s disability, as such a conclusion is “reserved to the

Commissioner.” 20 C.F.R. § 404.1527(d). Finally, while Ms. Xiong notes Plaintiff’s complaints

of back pain, she does not mention any difficulties with Plaintiff’s upper extremities and instead

indicates “joint pain” was “not present.” (Tr. 320). This lends weight to the ALJ’s statement that

medical records submitted after Dr. Sochat’s determination support the ALJ’s conclusion.

       Finally, Plaintiff’s own testimony further supports the ALJ’s determination regarding Dr.

Sochat’s opinion. The ALJ gave Plaintiff’s subjective allegations and testimony limited weight

because the “disparity between the reported symptoms and the objective evidence is such that the

allegations are not fully supported.” Id. at 22. When asked about her shoulder pain at the hearing

on October 2, 2017, Plaintiff testified the pain was worse in her left shoulder. Id. at 380. Plaintiff

further testified this pain made it difficult to lift, reach overhead, and use her hands, but such pain

“takes turns,” and “when it don’t hurt it’s okay.” Id. at 381. Both statements contradict Dr. Sochat’s

opinion that Plaintiff was limited to no pushing and pulling with her right upper extremity. Thus,

in light of the medical records and Plaintiff’s own testimony submitted after Dr. Sochat made his

determination, the ALJ properly concluded Plaintiff could perform “occasional pushing and

pulling with bilateral upper extremities” but “no overhead reaching bilaterally.” Id. at 19.


                                                  11



        Case 5:19-cv-00056-FDW Document 17 Filed 08/13/20 Page 11 of 16
        Therefore, based upon the evidence, the Court finds Plaintiff’s first assignment of error to

be without merit.



        B. Apparent Conflict between Vocational Expert’s Testimony and the DOT

        Plaintiff’s second assignment of error asserts an apparent conflict exists between the jobs

identified by the VE at step five and the reasoning level required to perform those jobs. (Doc. No.

13, p. 12). Further, Plaintiff contends the ALJ “failed to identify the apparent conflict . . . and failed

to explain how that conflict was resolved” and as such those errors necessitate remand. (Doc. No.

13, p. 15). Conversely, Defendant argues there is no unresolved apparent conflict regarding the

representative occupations cited by the VE. (Doc. No. 15, p. 14).

        After determining Plaintiff was unable to return to her past relevant work, (Tr. 23), the

burden shifted to the ALJ to produce evidence that jobs exist in significant numbers in the national

economy which Plaintiff could still perform given her RFC and vocational factors including age,

education, and work experience. 20 C.F.R. § 416.960(c). Before relying on the testimony of a VE

in its determination of disability, SSR 00-4p requires the ALJ to: (1) “identify and obtain a

reasonable explanation for any conflicts between occupational evidence provided by VEs . . . and

information in the Dictionary of Occupational Titles,” and (2) “[e]xplain in the determination or

decision how any conflict that has been identified was resolved.” SSR 00-4p, 2000 WL 1898704

(Dec. 4, 2000). The ALJ must first ask the VE if the evidence she provided conflicts with

information in the DOT. Pearson v. Colvin, 810 F.3d 204, 207-8 (4th Cir. 2015). Then, the ALJ

“independently must identify conflicts between the expert’s testimony and the Dictionary.” Id. at




                                                   12



        Case 5:19-cv-00056-FDW Document 17 Filed 08/13/20 Page 12 of 16
209. If such a conflict exists, the ALJ must “obtain a reasonable explanation for” and “resolve”

any apparent conflicts before relying on the VE’s evidence. Id. at 208.

       Here, the ALJ posed a hypothetical to the VE, asking whether jobs existed in the national

economy that an individual with Plaintiff’s age, education, work experience, and RFC could

perform. (Tr. 24). In response, the VE testified given those factors, such an individual would be

able to perform the requirements of representative occupations such as: Addressor (DOT #209-

587.010), of which approximately 14,000 positions exist nationally; Document Preparer (DOT

#249-587.018), of which approximately 14,000 positions exist nationally; and Film Inspector

(DOT #726-684.050), of which approximately 10,000 jobs exist nationally. (Tr. 24-25). In answer

to the ALJ’s question of whether his testimony would be consistent with the DOT, the VE replied

that it would. (Tr. 393). Further, the ALJ independently determined the VE’s testimony was

consistent with the information contained in the DOT. (Tr. 25).

       Two of the jobs listed by the VE, addressor and film inspector, require a General

Educational Development (“GED”) reasoning level of two. DICOT 726.684-050 (G.P.O.), 1991

WL 679601; DICOT 209.587-010 (G.P.O.), 1991 WL 671797. The third job listed by the VE,

document preparer, requires a reasoning level of three. DICOT 249.587-018 (G.P.O.), 1991 WL

672349. Under the DOT, a reasoning level of two requires the ability to “[a]pply commonsense

understanding to carry out detailed but uninvolved written or oral instructions [and] [d]eal with

problems involving a few concrete variables in or from standardized situations.” DOT, App. C,

1991 WL 688702. A reasoning level of three requires the ability to “apply commonsense

understanding to carry out instructions furnished in written, oral, or diagrammatic form [and]

[d]eal with problems involving several concrete variables in or from standardized situations.” Id.


                                               13



        Case 5:19-cv-00056-FDW Document 17 Filed 08/13/20 Page 13 of 16
Based on these definitions, Plaintiff argues the reasoning level requirements for the positions

identified by the VE conflict with the RFC limiting her to “simple, routine tasks.” (Doc. No. 13,

p. 13-14).

       Plaintiff relies on precedent to support her argument that such a limitation is inconsistent

with the reasoning level requirements. (Doc. No. 13, p. 13-14). First, Plaintiff cites Eddie v.

Berryhill, 2017 WL 4002147, at *8 (E.D.N.C. 2017), which held “[a] limitation to performing

simple tasks appears inconsistent with the requirements of Reasoning Level 3.” Next, Plaintiff

relies on Thomas v. Berryhill, 916 F.3d 307, 313 (4th Cir. 2019), which held there was an

“‘apparent conflict’ between a limitation to ‘short, simple instructions’ . . . and a need to carry out

‘detailed but uninvolved . . . instructions’ (as found in jobs requiring Level 2 reasoning).”

However, based on more recent Fourth Circuit precedent, such reliance is incorrect.

       In Lawrence v. Saul, 941 F.3d 140, 141 (4th Cir. 2019), the Fourth Circuit held there is no

apparent conflict between an RFC limitation to “simple, routine, repetitive tasks” and a job

requiring a Reasoning Level 2. The Lawrence Court rejected the plaintiff’s argument that there is

“no meaningful difference” between an RFC for “simple, routine, repetitive tasks” and the

plaintiff’s RFC in Thomas, which limited the plaintiff to jobs involving “short, simple

instructions”. Id. at 143. The Lawrence Court stated the “key difference” is that the Thomas

holding rests on the inconsistency between the RFC for short instructions and a job requiring the

ability to perform detailed instructions. Id. As in Lawrence, here, the RFC does not include a

limitation to “short, simple instructions” but instead limits Plaintiff to “simple, routine tasks.” (Tr.

19). Thus, Defendant is correct in asserting that Lawrence, and not Thomas, controls in this case




                                                  14



        Case 5:19-cv-00056-FDW Document 17 Filed 08/13/20 Page 14 of 16
and as such there is no apparent conflict between Plaintiff’s RFC and the two jobs listed by the VE

that require a Reasoning Level 2. (Doc. No. 15, p. 13).

       Finally, the presence of even one occupation that exists in significant numbers is sufficient

to satisfy the Commissioner’s burden at step five, and as few as 110 jobs in a region represents a

significant number. See Hicks v. Califano, 600 F.2d 1048, 1051 n.2 (4th Cir. 1979). The VE

testified approximately 14,000 jobs existed nationally for the role of addressor, and approximately

10,000 jobs existed for the position of film inspector. (Tr. 24-25). Further, as Defendant noted,

even if this Court had found an unresolved apparent conflict regarding the Document Preparer job

requiring Reasoning Level 3, such an error is harmless because no conflict exists for the remaining

jobs identified that only require Reasoning Level 21. As such, the Court finds the Commissioner

has met this burden.

       Because there is no apparent conflict between the ALJ’s RFC determination and the jobs

listed by the VE that require Reasoning Level 2, and because those positions listed by the VE exist

in significant numbers in the national economy, the Commissioner’s determination on this matter

is affirmed.

                                      IV. CONCLUSION

       Accordingly, because the Court finds the ALJ’s determination is consistent with applicable

law and is supported by substantial evidence in the record, Plaintiff has presented no basis for

reversal or remand of the ALJ’s decision.




1
  To the extent Plaintiff alludes to an error in the ALJ’s failure to include “short, simple
instructions” in the RFC (Doc. No. 13, p. 14), the Court finds Plaintiff has failed to sufficiently
allege and argue this assignment of error. Further, such an error would be harmless because no
such conflict exists for the remaining two jobs that only require Reasoning Level 2.
                                                 15



        Case 5:19-cv-00056-FDW Document 17 Filed 08/13/20 Page 15 of 16
      IT IS THEREFORE ORDERED for the reasons above, Plaintiff’s Motion for Judgment on

the Pleadings (Doc. No. 12) is DENIED; the Commissioner’s Motion for Summary Judgment

(Doc. No. 14) is GRANTED; and the Commissioner’s decision is AFFIRMED.

      IT IS SO ORDERED.


                                      Signed: August 13, 2020




                                          16



       Case 5:19-cv-00056-FDW Document 17 Filed 08/13/20 Page 16 of 16
